I concur in the judgment of the majority. However, I respectfully disagree with the majority's principle that the findings of the trial court necessary to impose consecutive sentences need not be contained in the transcript of the sentencing hearing if such findings appear in the journal entry of sentence. I have consistently held that such findings must be made on the record at the sentencing hearing. See State v. Riggs
(Oct. 11, 2000), 9th Dist. No. 19846, at 7-9 (Whitmore, J., concurring in part and dissenting in part). Upon determining that the trial court did not state the necessary findings at the sentencing hearing, therefore, I would sustain the second assignment of error without conducting the analysis of the sentencing entry engaged in by the majority.